
	

113 HR 5131 IH: ACT Now for Veterans Act
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5131
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2014
			Ms. Gabbard (for herself and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to reimburse non-Department of Veterans Affairs medical
			 providers for the provision of certain hospital care and medical services
			 to veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Access to Care and Treatment Now for Veterans Act or the ACT Now for Veterans Act.
		2.Reimbursement of non-Department of Veterans Affairs medical providers for the provision of certain
			 hospital care and medical services to veterans
			(a)Reimbursement requiredThe Secretary of Veterans Affairs shall reimburse any non-Department medical provider, including
			 such a provider who has not been pre-approved by the Secretary, who
			 furnishes covered hospital care or medical services to an eligible
			 veteran.
			(b)DefinitionsFor purposes of this section:
				(1)The term eligible veteran means a veteran who—
					(A)is enrolled in the patient enrollment system under section 1705 of title 38, United States Code,
			 and provides a Department of Veterans Affairs identification card or proof
			 of such enrollment;
					(B)is eligible to receive hospital care or medical services furnished by the Secretary of Veterans
			 Affairs; and
					(C)attempts or has attempted to schedule an appointment at a Department of Veterans Affairs facility
			 to receive such care or services but has been unable to schedule such
			 appointment within 30 days of the date preferred by the veteran.
					(2)The term covered hospital care or medical services means, with respect to an eligible veteran, hospital care or medical services (as such terms are
			 defined in section 1701 of title 38, United States Code) for which the
			 veteran is eligible under chapter 17 of title 38, United States Code.
				(c)TerminationThe authority under this section shall terminate on—
				(1)in the case that, before the date that is one year after the date of the enactment of this Act, the
			 Secretary submits to Congress certification that the Veterans Health
			 Administration is meeting wait-time goals established by the Secretary,
			 the date that is one year after the date of the enactment of this Act; or
				(2)in the case that the Secretary does not submit such certification before such date, the date that
			 is two years after the date of the enactment of this Act.
				(d)ImplementationThe Secretary shall begin implementing this section on the date of the enactment of this Act.
			
